Citation Nr: 0622781	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-01 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In a January 2003 decision, the Board found that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2003 the Court vacated the Board's January 2003 decision and 
remanded the case for VA to ensure that it had provided 
appellant with notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. §3,159(b). 

In December 2003 the Board remanded the case to the RO.  VA 
issued various documents intended to provide the statutorily-
required notice.  In June 2005 the Board again held that no 
new and material evidence had been presented.  In an Order 
dated in January 2006 the Court granted a joint motion to 
vacate the Board's June 2006 decision because the documents 
issued by VA to the appellant were not mailed to his last 
address of record.  

In June 2006 the veteran submitted medical evidence from C. 
Riebeling, Ph.D., a clinical psychologist.  The veteran 
waived his right to have this evidence considered by the RO 
in the first instance.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder in a June 1999 decision.

2.  The veteran appealed this decision to the Court of 
Appeals for Veterans Claims (Court) which, in an August 2000 
decision, affirmed the Board's June 1999 decision.

3.  An expert medical opinion from Dr. Riebeling received in 
July 2006 constitutes new and material evidence.

4.  The veteran's schizophrenia began while he was in 
service.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2005).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Schizophrenia was incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Legal Criteria.  Decisions of the Board are final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
the evidence is new and material, VA must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Specifically, under 38 C.F.R. § 
3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as this claim 
to reopen was filed in November 2000.

It is necessary to consider all of the evidence added to the 
record since the most recent refusal by VA to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility of an allowance of the claim, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).


Factual Background and Analysis.  At the time of the June 
1999 Board decision, the evidence included the veteran's 
claim, previous claims, and statements, service medical 
records, VA examination reports and medical records from 1971 
to 1997, a field examination dated in 1975, private medical 
examination reports and medical records from 1973 to 1978, 
and in 1993, records from the Social Security Administration 
(SSA) received in 1998, lay statements dated from 1974 to 
1985, and transcripts of hearings conducted before the RO 
hearing officer dated in June 1973, March 1983, and April 
1995, including the testimony of Dr. Juarbe-Ortiz in April 
1995.

Service medical records reflect that the veteran complained 
of and sought treatment for symptoms such as blackout spells, 
falling, headaches, and daily tension during his active 
service.  However, the records showed he was not diagnosed 
with a psychiatric disorder in service.  Although the veteran 
complained of tension at discharge, no pertinent findings or 
diagnosis was given.

A September 1971 VA psychiatric examination report was the 
earliest objective evidence of record of a diagnosis of a 
psychosis, and VA treatment records did not reflect treatment 
for a psychiatric disorder earlier than 1972.

A Field Survey conducted in 1975 reflects that J. Diaz-
Garcia, M.D., reported that he had seen the veteran in 1969 
for a nervous condition, but stated he had made no specific 
diagnosis and had no supporting medical records.

In April 1995, Dr. Juarbe-Ortiz testified that the veteran's 
in-service complaints of dizziness, blackouts, and headaches 
were, in fact, somatic complaints.  The veteran experienced 
these symptoms under periods of great tension, the physician 
noted.  He opined that the manifestations were prodromal 
symptoms of the veteran's current psychiatric disability, 
which was first diagnosed as severe schizophrenia in November 
1971-slightly more than two years following his discharge 
from active service.  Dr. Juarbe-Ortiz's opinion concurred 
with two other private examination reports in the claims 
file, both proffered by Justo P. Rodriguez-Valle, M.D., who 
opined that the veteran's acquired psychiatric disorder was a 
maturation of symptoms he first experienced in service or 
within one year following his discharge from active service.

A VA examination report dated in November 1997 reflects that 
a board of two physicians found that the veteran's 
schizophrenia was not directly related to his military 
service or to any condition or symptomatology exhibited 
within the one-year presumptive period following his 
discharge.  In arriving at this opinion, the two physicians 
examined the veteran and reviewed both his claims file and 
the veteran's hospital records.

Evidence submitted since the Board's June 1999 decision 
includes VA treatment records dated from 2000 to 2002, a 
March 2001 opinion proffered by Dr. Juarbe-Ortiz, and the 
veteran's statements and testimony as given in a hearing 
before a hearing officer sitting at the local RO in January 
2002.

VA treatment records show treatment for symptoms of 
schizophrenia, anxiety, and irritability.  In the March 2001 
opinion, Dr. Juarbe-Ortiz notes that he still believes that 
the veteran's neuropsychiatric condition had its onset during 
the veteran's military service.  

Evidence received subsequent to the June 1999 Board decision 
now also includes an expert medical opinion dated in June 
2005 from Dr. Riebeling, a clinical psychologist.  Dr. 
Riebeling reports that she reviewed the pertinent records 
from the veteran's claims file, including outpatient and 
inpatient psychiatric notes and treatment summaries, 
psychological evaluations, testimony from family and friends, 
the opinions of other medical professionals, and transcripts 
of RO hearings.  According to Dr. Riebeling, the veteran's 
in-service symptoms of memory loss, social withdrawal, angry 
outbursts, and breaking things, viewed retrospectively, are 
"more likely than not manifestations of the prodromal phase 
of schizophrenia."  Dr. Riebeling points out that, according 
to the DSM-IV [DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994)], 

The essential features of schizophrenia are a 
mixture of characteristic signs and symptoms 
(both positive and negative) that have been 
present for a significant portion of time during 
a one month period (or for a shorter time if 
successfully treated), with some signs of 
disturbance persisting for at least six months 
(Criteria A & C).  These signs and symptoms are 
associated with marked social and occupational 
dysfunction (Criterion B).

Characteristic symptoms of schizophrenia may be 
conceptualized as falling into two broad 
categories: positive and negative.  The positive 
symptoms appear to reflect an excess or 
distortion of normal functions, whereas the 
negative symptoms appear to relate to a 
diminuation [sic] or loss of normal functions.  
(p. 274).  

Dr. Riebeling went on to state that positive symptoms 
including delusions, hallucinations, disorganized speech, and 
grossly disorganized or catatonic behavior; while negative 
symptoms include blunting or restricting of emotional 
expression, decreases in the fluency and productivity of 
speech that suggest a paucity of thought, and the loss of 
goal-directed behavior.  According to Dr. Riebeling, the 
veteran "likely entered the prodromal phase around the time 
he arrived in Germany, and these negative symptoms gradually 
gave way to the positive and floridly psychotic symptoms that 
led to his eventual diagnosis after his discharge."  

The medical opinion from Dr. Riebeling certainly constitutes 
new evidence.  Presuming this evidence to be credible, as 
required under Justus, it also creates a reasonable 
possibility that entitlement to service connection for an 
acquired psychiatric disorder can be granted in that it 
constitutes competent medical evidence, not of record in June 
1999, which links the veteran's schizophrenia to his period 
of active service.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Accordingly, the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 C.F.R. § 3.156(a).

Service Connection for an Acquired Psychiatric Disorder

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 
C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis.  In his January 2002 RO 
hearing the veteran reported that while in service he felt 
nervous, would become aggressive and argumentative, and was 
unable to retain orders given to him because he would forget 
everything.  Service medical records (SMRs) corroborate the 
veteran's account of nervousness and memory loss.

Discharge examination records dated in March 1969 reflect 
that the veteran reported a history of frequent or severe 
headache, palpitation or pounding heart, loss of memory or 
amnesia, and nervous trouble.  The physician noted 
"Nervousness trouble - daily tension."

Dr. Diaz Garcia has reported that he treated the veteran for 
a nervous condition by the end of 1969.  Dr. Rodriguez-Valle 
has opined that the veteran's acquired psychiatric disorder 
was a maturation of symptoms he first experienced in service 
or within one year following his discharge from active 
service.  The record contains testimonial evidence from Dr. 
Juarbe-Ortiz, who maintains, based on his review of the 
claims file, that the veteran's in-service treatment for 
dizziness, blackouts, and headaches were prodromal symptoms 
to the veteran's acquired psychiatric disorder that was 
diagnosed as severe schizophrenia in 1971.

In a statement dated in June 2006, Dr. Riebeling has also 
offered the following expert medical opinion:

In sum, my opinion after reviewing the 
pertinent records is that [the veteran] 
first suffered with Schizophrenia while 
serving in the Army.  He likely entered 
the prodromal phase around the time he 
arrived in Germany, and these negative 
symptoms gradually gave way to the 
positive and floridly psychotic symptoms 
that lead to his eventual diagnosis after 
his discharge.

According to Dr. Riebeling, although positive symptoms and 
the more active phase of the veteran's illness began in the 
early 1970's, the veteran entered the prodromal phase by 
1969.  She notes the testimony of the veteran's mother from a 
1973 hearing transcript, in which the veteran's mother 
described the veteran's behavior during a military furlough.  
Dr. Riebeling maintains that the behavior described by the 
veteran's mother is consistent with symptoms of 
schizophrenia, and points out that according to the DSM-IV, 
the majority of individuals display some type of prodromal 
phase manifested by the slow and gradual development of a 
variety of signs and symptoms (e.g., social withdrawal, loss 
of interest in school or work, deterioration in hygiene and 
grooming, unusual behavior, outbursts of anger).  Dr. 
Riebeling noted that the earliest symptoms of schizophrenia 
often become clear only in retrospect.  Dr. Riebeling pointed 
out that the statements of several people who knew the 
veteran before his enlistment, including statements from 
family and friends as well as from his former teachers and a 
fellow veteran, support this interpretation that the veteran 
entered the early stages of schizophrenia while still in the 
military.  Each noted a marked change in his behavior and 
demeanor after his release from service and several recall 
recommending that his mother seek psychiatric care for him.  
Dr. Riebeling also pointed out that Dr. Garcia, Dr. Valle, 
and Dr. Juarbe each asserted his unqualified opinion that the 
veteran was suffering from schizophrenia as far back as 1969, 
and that Dr. Garcia certified that he noted psychiatric 
symptoms in the veteran by 1970.

While it is true, as noted by the November 1997 compensation 
and pension (C&P) examiner, that the veteran was not 
diagnosed with or treated for schizophrenia while in service, 
the Board finds considerable merit in the assertions made by 
the many private practitioners that the documented symptoms 
noted during service were prodromal, particularly in light of 
the severity of the veteran's disease at the time of his 
September 1971 C&P examination.  38 C.F.R. § 3.303(b).  The 
Board is also persuaded by Dr. Riebeling's assertion that 
"evidence of 'psychosis' is too narrow a criterion, as it 
does not acknowledge non-psychotic symptoms associated with 
the prodromal phase," particularly since she supports her 
opinion by reference to the DSM-IV, which confirms that 
"prodromal or residual periods may be manifested by only 
negative symptoms."  See AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994).

Based on all of the evidence of record, and in compliance 
with 38 C.F.R. § 3.102, the Board finds the evidence to be in 
relative equipoise.  Resolving all reasonable doubt in favor 
of the veteran, a finding of service connection for an 
acquired psychiatric disorder is warranted.  38 C.F.R. §§ 
3.102, 3.303.  

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, the petition to reopen that claim is 
granted.

Service connection for schizophrenia is granted.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


